Title: To Thomas Jefferson from Pierre Auguste Adet, 24 June 1801
From: Adet, Pierre Auguste
To: Jefferson, Thomas


               
                  Monsieur Le président
                  Paris 5 Messidor An 9. (24 juin 1801).
               
               Lorsque j’ai appris que les suffrages de vos concitoyens vous avoient appellé à la premiere magistrature des etats unis, j’ai applaudi à leur sagesse, je les ai felicité de leur choix. Certes, le peuple américain ne pouvoit confier à des mains plus habiles que les votres les rênes de l’administration; à un magistrat plus intègre que vous, le soin de faire respecter les loix; à un négociateur plus habile la direction de sa politique; à un philosophe plus éclairé le soin de propager les lumières; à un gardien plus fidèle le dépot sacré de sa liberté; à un pere plus vigilant, les interets et le bonheur de la famille.
               quant à vous, Monsieur le président, j’ai été quelque temps incertain si je devois me rejouir pour vous de la marque d’estime publique que vous venés de recevoir. Je savois combien peu de prix un philosophe attache aux grandeurs humaines; je savois que peu touché de l’éclat qui environne le pouvoir, seul dédommagement des soins et des soucis qui en accompagnent l’exercice, vous n’auriés pas dans un des postes les plus brillants de l’univers, ces jouissances que l’ambitieux trouve dans l’elevation. je vous aurois donc plaint sous ce rapport. mais aussi, quand je pense que vous appartenés à la classe de ces hommes que la nature produit de temps à autre pour assurer la felicité des nations auxquelles ils appartiennent, et que vous obtiendrés de vos travaux, de vos fatigues, la seule récompense que puisse désirer un Sage, le témoignage d’une conscience satisfaite qui applaudira chaque jour au bien que vous aurés fait, je vous felicite Monsieur le président de pouvoir gouter du Bonheur reservé sur la terre aux bienfaiteurs de l’humanité.
               Daignés agréer, Monsieur le président, avec les voeux ardents que je forme pour que vous puissiés en jouir longtemps, l’expression de mon inviolable attachement, et de mon profond Respect.
               P. A. Adetmembre du Tribunat de la Repque. française.
             
               editors’ translation
               
                  Mister President
                  Paris, 5 Messidor Year 9 (24 June 1801)
               
               When I learned that the vote of your fellow citizens had called you to the highest public office of the United States, I applauded their wisdom, I congratulated them on their choice. Certainly the American people could not confide into hands more skillful than yours the reins of government; to a public officer more honest than you the responsibility for making the laws respected; to a more skillful negotiator the direction of its policies; to a more enlightened philosopher the care of propagating enlightenment; to a more faithful guardian the sacred deposit of its liberty; to a more vigilant father the interests and happiness of the family.
               As for you, Mister President, I was for some time uncertain whether I should rejoice for you for the token of public esteem that you have just received. I knew how little worth a philosopher attaches to public recognition; I knew that, scarcely affected by the brilliance that surrounds power, the sole compensation for the cares and worries that accompany its exercise, you would not have, in one of the most brilliant positions in the universe, those enjoyments that the ambitious man finds in being raised to high place. I would thus have felt sorry for you in that respect. But, on the other hand, when I reflect that you belong to that class of men whom nature produces from time to time to assure the blessing of the nations to which they belong, and that you will obtain from your labors, your fatigues, the only reward that a wise man can desire, the testimony of a satisfied conscience that will daily applaud the good that you have done, I congratulate you, Mister President, on being able to taste the happiness reserved on earth to the benefactors of humanity.
               Kindly accept, Mister President, together with my ardent wishes that you may enjoy it for a long time, the expression of my inviolable affection and my deepest respect,
               
                  P. A. Adetmember of the Tribunate of the French Republic
               
            